Garry, J.
Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered May 24, 2010, convicting defendant upon his plea of guilty of the crime of bail jumping in the first degree.
Defendant was charged in an indictment with criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. After he failed to appear for trial, a separate indictment was handed up charging him with bail jumping in the first degree. Defendant pleaded guilty to that indictment and, following a jury trial, was convicted of the drug charges (People v Giroux, 122 AD3d 1063 [2014] [decided herewith]). County Court sentenced him to a prison term of IV3 to 4 years on the bail jumping conviction, running consecutively to the aggregate sentence imposed upon the drug convictions. Defendant now appeals, arguing solely that County Court’s direction that the sentences run consecutively was harsh and excessive. As “we find no abuse of the sentencing court’s discretion or the existence of any extraordinary circumstance which would warrant our modification of the consecutive sentences” given the circumstances presented in this case, we disagree and affirm (People v Bonilla, 285 AD2d 746, 748 [2001]; see People v De Stefano, 29 AD3d 1030, 1032 [2006], lv denied 7 NY3d 755 [2006]; People v Halm, 256 AD2d 630, 630-631 [1998], lv denied 92 NY2d 1049 [1999]).
Stein, J.E, McCarthy, Lynch and Devine, JJ., concur.
Ordered that the judgment is affirmed.